 Case: 3:18-cr-00186-TMR Doc #: 62 Filed: 01/21/21 Page: 1 of 14 PAGEID #: 381



                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON


   UNITED STATES OF AMERICA,          : Case No.: 3:18CR186TMR
                                      :
             Plaintiff,               : MOTION IN LIMINE NO. 3:
                                      : PROPOSED ADMISSION OF RES
                vs.                   : GESTAE OR INEXTRICABLY
                                      : INTERTWINED EVIDENCE
           BRIAN HIGGINS,             :
                                      :
             Defendant.               :



     Plaintiff United States of America, by and through its

counsel of record, the United States Attorney’s Office for the

Southern District of Ohio, hereby files this motion in limine to

deem admissible at trial certain facts that constitute res

gestae of, or are inextricably intertwined with the charged

offense.    This motion is based upon the attached memorandum of

points and authorities, the files and records in this case, and

any further evidence or argument as may be presented at any

hearing on this motion.

DATED: January 21, 2021             Respectfully submitted,


                                    DAVID M. DEVILLERS
                                    UNITED STATES ATTORNEY

                                    s/Brent G. Tabacchi
                                    BRENT G. TABACCHI (6276029 IL)
                                    Assistant United States Attorneys
                                    Attorneys for Plaintiff
                                    602 Federal Building
                                    200 West Second Street
                                    Dayton, OH   45402
                                    Telephone: (937) 225-2910
 Case: 3:18-cr-00186-TMR Doc #: 62 Filed: 01/21/21 Page: 2 of 14 PAGEID #: 382



                MEMORANDUM OF POINTS AND AUTHORITIES

                                      I.

                               INTRODUCTION

     A federal grand jury has charged defendant Brian Higgins

with, among other things, participating in a scheme to defraud

an insurance company and his mortgage holder between 2014 and

2015.   Specifically, the indictment alleges that, living in a

residence that was financially under water, Mr. Higgins

fraudulently diverted insurance money earmarked for repairs of

this economically distressed home for a variety of improper

purposes, including: to travel, to build a new restaurant, and

to dine out.

     To provide context to these allegations, the United States

intends to introduce at trial res gestae or inextricably

intertwined evidence concerning, among other things: how this

matter came to the attention of law enforcement; why authorities

took certain steps in investigating the fraud alleged in the

indictment; and the existence of thousands of dollars in liens

on Mr. Higgins’ home that contributed to its financial distress.

Because these items either provide background to the

investigation or help complete the story of the events

surrounding Mr. Higgins’ alleged fraudulent conduct, they are

inextricably intertwined with, or constitute res gestae of, the

charged offenses and therefore are admissible.

                                      1
 Case: 3:18-cr-00186-TMR Doc #: 62 Filed: 01/21/21 Page: 3 of 14 PAGEID #: 383



                                     II.

                                 BACKGROUND

A.   The Mail Fraud Allegations

     Through a series of indictments, a federal grand jury has

charged Mr. Higgins with mail fraud and witness tampering.                See

R. 57, Second Superseding Indictment.          In general terms, the

most recent charging instrument alleges that, during 2014 and

2015, Mr. Higgins lived at, and held a property interest in, a

home at 7240 Meeker Creek, Dayton, Ohio (“Meeker Residence”).

See id. ¶ 5a.    The property was in financial distress with its

mortgage holder.     See id.    Mr. Higgins had not made a mortgage

payment on the home in years; the house additionally had

thousands of dollars in liens on it.          See id.    The home

effectively was “upside down”.        To protect its interest in the

property, the mortgage company placed forced insurance on the

Meeker Residence.     See id. ¶ 5b.

     During mid-2014, Mr. Higgins filed a claim on the insurance

policy, alleging that a large fish tank had leaked at the

residence and caused thousands of dollars in damage to the

property.   See id. ¶ 5c.      The indictment alleges that, rather

than using the insurance money to repair the Meeker Residence as

both the mortgage and insurance companies expected, Mr. Higgins

improperly diverted substantial portions of these insurance

funds for improper purposes, including: to fund the opening of a

                                      2
    Case: 3:18-cr-00186-TMR Doc #: 62 Filed: 01/21/21 Page: 4 of 14 PAGEID #: 384



new restaurant, to gamble at a casino, and to travel during 2014

and 2015.      See id. ¶¶ 5e – 5k.       The charging instrument further

explained that Mr. Higgins took affirmative steps, as well as

omitted material facts, to conceal these fraudulent activities

from the mortgage and insurance companies. 1 See id.

B.     The Investigation of Mr. Higgins’ Alleged Scheme

       The United States anticipates that it will prove the

following facts at trial:

       During 2014, the Federal Bureau of Investigation (FBI)

opened an investigation concerning allegations of public

corruption occurring in the Dayton area.              Mr. Higgins initially

was not a subject or target of that matter.               Rather, he

inadvertently came to the attention of law enforcement through

interactions that he had with a person identified herein as

Individual A.

       During summer 2014, Mr. Higgins met with Individual A to

discuss the above-described insurance claim and possible repair

work on the Meeker Residence.           During their conversations, Mr.

Higgins indicated that he had access to public officials in the

Dayton area, who, in return for receiving improper benefits,

would be willing to assist Individual A obtain work with various



1 The indictment also alleges that Mr. Higgins attempted to
tamper with and retaliate against, witnesses in this case. See
R. 57, Second Superseding Indictment).

                                         3
 Case: 3:18-cr-00186-TMR Doc #: 62 Filed: 01/21/21 Page: 5 of 14 PAGEID #: 385



government entities.      During their interactions, Mr. Higgins

also suggested that he intended to fraudulently divert money

from the insurance claim for improper purposes.             In agreeing to

meet with Mr. Higgins, Individual A had not anticipated that

their conversations would turn to illegal activity.              Although

Individua A had not recorded this interaction, Individual A

alerted the FBI to its substance.

     Based on this tip, over the next several months, FBI began

to consensually record Mr. Higgins and his interactions with

various individuals.      During these recordings – portions of

which the United States intends to introduce at trial – Mr.

Higgins and other individuals engaged in conversations that

mixed discussions of the fraudulent insurance claim with efforts

to curry improper favor with public officials.             These

intertwined schemes continued for several months without

disruption from investigators.




                                    III.

                                      4
 Case: 3:18-cr-00186-TMR Doc #: 62 Filed: 01/21/21 Page: 6 of 14 PAGEID #: 386



                                  ARGUMENT

A.   The Start of the Investigation into Mr. Higgins and His
     Efforts to Introduce Witnesses to Purportedly Corrupt
     Public Officials Are Inextricably Intertwined with the
     Charged Offenses and Therefore Are Admissible

     The origin of the investigation into Mr. Higgins and his

efforts to introduce witnesses to allegedly corrupt public

officials constitute evidence that is res gestae to, and

inextricably intertwined with, the mail fraud offenses charged

against him in the indictment.        Federal Rule of Evidence 404(b)

(“Rule 404(b)”) has no application to acts that either are

inextricably intertwined with, or constitute background

evidence concerning, charges in an indictment.            See United

States v. Buchanan, 213 F.3d 302, 311 (6th Cir. 2000).              Often

referred to as “res gestae” materials, testimony and exhibits

are admissible under this doctrine when they are bound up “with

the charged offense or [if] the telling of [these other acts]

is necessary to complete the story of the charged offense.”

United States v. Hardy, 228 F.3d 745, 748 (6th Cir. 2000).               As

the Sixth Circuit has explained, res gestae and inextricably

intertwined evidence:

     put the charges in the appropriate context. It would be
     exceedingly difficult for witnesses to relay a story
     without referencing preceding or contemporaneous acts that
     are incidental but necessary to telling a cogent story, as
     it relates to the charges the defendant is facing. Thus,
     defendants are not entitled to a “sanitized” recounting of
     the facts, . . . and prosecutors are not restricted to
     proving only discrete elements of a crime in such a way
     that they would be unable to offer the jury a natural
     narrative of events.

                                      5
 Case: 3:18-cr-00186-TMR Doc #: 62 Filed: 01/21/21 Page: 7 of 14 PAGEID #: 387




United States v. Gibbs, 797 F.3d 416, 424 (6th Cir. 2015); see

also United States v. Daly, 974 F.2d 1215, 1217 (9th Cir. 1992)

(explaining that barring res gestae evidence would be

tantamount to requiring the jury to “make its decision in a

void -- without knowledge of the time, place, and circumstance

of the acts which form the basis for the charge”).

     Res gestae and inextrixably intertwined evidence typically

have certain hallmarks.      They share “a causal, temporal, or

spatial connection with the charged offense.”            United States v.

Hardy, 228 F.3d 745, 748 (6th Cir. 2000)(emphasis added).

Moreover, they generally explain the “prelude to the charged

offense, [are] directly probative of the charged offense,

arise[] from the same events as the charged offense, form[] an

integral part of a witness's testimony, or complete[] the story

of the charged offense.”      Id.   To that end, courts routinely

deem admissible evidence concerning how an investigation began,

see, e.g., United States v. Leasor, 2020 WL 4937787, at *3-5

(W.D. Ky. Aug. 24, 2020) (permissible to introduce evidence

that supervised release status prompted search at home and

sparked investigation); why law enforcement took certain

actions, United States v. Baker, 2019 WL 969521, at *4 (N.D.

Ohio Feb. 28, 2019) (finding evidence admissible to explain why

law enforcement took certain investigative steps); or that the

matters proves intermeshed with, or otherwise give context to,



                                      6
 Case: 3:18-cr-00186-TMR Doc #: 62 Filed: 01/21/21 Page: 8 of 14 PAGEID #: 388



conversations relevant to the charged offense, see, e.g.,

United States v. Sumlin, 956 F.3d 879, 890 (6th Cir. 2020

(witness testimony detailing other criminal activity with

defendant admissible as res gestae as it provided context to

conversations and their meaning); United States v. Churn, 800

F.3d 768, 799 (6th Cir. 2015) (evidence of witness’s

contemporaneous business dealings with defendant at time of

fraud scheme relevant to provide context to their

relationship).

     The materials that the United States intends to present

concerning the origin of this investigation as well as

subsequent law enforcement recordings that captured intermeshed

discussions of fraud and public corruption constitute proper

res gestae evidence.     Because the jury should not be required

to guess concerning how Mr. Higgins came to the attention of

law enforcement, the United States may properly introduce his

initial unrecorded conversations with Individual A, discussing

not only his potential fraudulent insurance claim but also

alleged public corruption.       Presentation of the totality of

this material provides necessary background concerning why the

FBI began to consensually record Mr. Higgins and places in

context its decision to investigate what the defendant has

incorrectly attempted to characterize as a civil fraud matter.

The genesis of this investigation and how the FBI responded to

it are directly intertwined with the charged offenses and


                                      7
 Case: 3:18-cr-00186-TMR Doc #: 62 Filed: 01/21/21 Page: 9 of 14 PAGEID #: 389



therefore are admissible.

     Similarly, as captured on audio and video recordings, Mr.

Higgins’ effort to improperly ingratiate Individual A with

local political figures was intermeshed with simultaneous

discussions concerning the fraudulent insurance claim.              Indeed,

in many recordings, Mr. Higgins and Individual A engage in

conversations that bounce rapidly between the charged fraud

scheme and their contemporaneous efforts to solicit improper

assistance from political figures.         Attempting to excess

discussions concerning political corruption from those

regarding the fraud scheme would strip the meaning from the

totality of many conversations.

     Moreover, some explanation of Mr. Higgins efforts to

introduce Individual A to government officials provides context

to the FBI’s investigative actions.         It provides background

concerning why law enforcement continued to record Mr. Higgins’

conversations.    His active efforts to introduce Individual A to

public officials also provides insight concerning why law

enforcement did not immediately move to disrupt the alleged

fraud scheme.    The jury should be allowed to consider this

relevant information as it proves intermeshed with, and

provides context to, the charged fraud offenses.

     In sum, materials concerning the origins of the

investigation and Mr. Higgins’ efforts to introduce Individual

A to public figures constitutes admissible res gestae evidence


                                      8
 Case: 3:18-cr-00186-TMR Doc #: 62 Filed: 01/21/21 Page: 10 of 14 PAGEID #: 390



concerning the charged fraud offense.          These matters do not

relate to temporally or geographically remote allegations of

corruption unmoored to the insurance fraud alleged in the

indictment.    Rather, this information has a direct casual,

temporal and spatial connection to this investigation and the

charges in the indictment that arose from it.            These materials

are therefore admissible as res gestae of, or inextricably

intertwined with, the fraud allegations in the indictment.                See

Hardy, 228 F.3d 745, 748 (res gestae evidence has temporal,

causal, or spatial link to the charged offense).

B.   The Evidence of Liens on the Meeker Residence at the Time
     of the Insurance Claim Constitutes Res Gestae Evidence

     The existence of thousands of dollars in liens on the

Meeker Residence when Mr. Higgins submitted the fraudulent

insurance claim and improperly diverted the funds therefrom

constitutes admissible res gestae evidence.            The liens provided

a prelude to, and the backdrop of, Mr. Higgins’ alleged

fraudulent actions – the precise purpose of res gestae

materials.    As directly alleged in the indictment, the liens

further placed the Meeker Residence in additional financial

distress with the mortgage company (and further under water for

Mr. Higgins).    The existence of the liens therefore provides

necessary background evidence, i.e., the context under which

Mr. Higgins submitted the fraudulent insurance claim.              They

further are directly probative of the crimes with which he is


                                       9
 Case: 3:18-cr-00186-TMR Doc #: 62 Filed: 01/21/21 Page: 11 of 14 PAGEID #: 391



charged; the existence of the liens at the precise time when he

submitted the insurance claim and proceeded to improperly

divert the funds therefrom explains the incentives for his

actions.   As such, these materials constitute permissible res

gestae or inextricably intertwined evidence and thus are

admissible.    See, e.g., United States v. Ross, 502 F.3d 521,

530 (6th Cir. 2007) (evidence of financial distress at time of

offense directly probative of motive to commit fraud); United

States v. Kurlemann, 2010 WL 3743639, at *3 (S.D. Oh. Sept. 10,

2010) (evidence of debts/financial condition as alleged in

indictment constitute proper background evidence indicative of

motive).

     Alternatively, even if not res gestae, the existence of

the liens constitutes permissible evidence under Rule 404(b) as

they are directly probative of Mr. Higgins’s motive and intent.

Rule 404(b) favors admissibility; it is a “rule of inclusion,

not exclusion.”     United States v. Myers, 102 F.3d 227, 234 (6th

Cir. 1996).    Under this provision, “[e]vidence of other crimes,

wrongs, or acts . . . may [] be admissible . . . as proof of

motive, . . . intent, . . . knowledge . . . or absence of

mistake or accident.”      Fed. R. Evid. 404(b).        To admit evidence

under this rule, a court must: (1) make a preliminary finding

as to whether sufficient evidence exists that the prior acts

occurred; (2) determine that the other act evidence is

admissible for a proper purpose, i.e., to establish intent,


                                      10
 Case: 3:18-cr-00186-TMR Doc #: 62 Filed: 01/21/21 Page: 12 of 14 PAGEID #: 392



lack of mistake, etc.; and (3) consider if the evidence

satisfies Federal Rule of Evidence 403.           See United States v.

Mack, 258 F.3d 548, 553 (6th Cir. 2001).

       The evidence concerning the liens on the Meeker

Residence satisfies these standards.          First, competent evidence

proves that the liens occurred – specifically, court judgments

and other public documents recording their existence on the

property when Mr. Higgins filed the insurance claim and

diverted the funds therefrom.

       Second, evidence concerning the liens serves a proper

purpose – namely, establishing Mr. Higgin’s intent and motive.

When a defendant “pl[eads] not guilty to a [specific intent]

offense . . ., he put his general intent and specific intent at

issue” and therefore “open[s] the door” to the admission of

other acts evidence under Rule 404(b).           United States v.

Lattner, 385 F.3d 947, 957 (6th Cir. 2004); see United States

v. Stephens-Miller, 582 Fed. Appx. 626, 636 (6th Cir. 2014)

(mail fraud is a specific intent crime).           Here, the heavily

indebted nature of the Meeker Residence – including the liens –

provides insight to his motive and intent when filing the

insurance claim.     With the Meeker Residence heavily under

water, on the brink of foreclosure, and of little liquid value

to him, Mr. Higgins had incentive to improperly divert the

insurance proceeds rather than using them to repair the

residence.   Indeed, the existence of these debts provides


                                      11
 Case: 3:18-cr-00186-TMR Doc #: 62 Filed: 01/21/21 Page: 13 of 14 PAGEID #: 393



insight into his intentions when he filed the claims – namely,

that he viewed the funds as a personal windfall to spend as he

pleased rather than restoring the value of the property for his

mortgage holder.     As such, evidence concerning the liens has a

proper purpose.     See Ross, 502 F.3d at 530 (evidence of

financial distress at time of offense directly probative of

motive to commit fraud); Kurlemann, 2010 WL 3743639, at *3

(same).

       Third, the evidence is proper under Rule 403, which

favors admissibility of materials.         See United States v. Jones,

554 Fed. App'x 460, 473 (6th Cir.2014) (White, J., concurring)

(“Rule 403 favors admissibility”).         To warrant exclusion under

this rule, the probative value of evidence must be

substantially outweighed by its unfairly prejudicial effect.

Unfair prejudice “means an undue tendency to suggest decision

on an improper basis, commonly, though not necessarily, an

emotional one.” Fed. R. Evid. 403 Advisory Committee Notes.

Evidence is not unfairly prejudicial merely because it has an

adverse effect on the defense; unfair prejudice occurs only

when “the jury responds negatively to some aspect of the

evidence unrelated to its tendency to make the contested fact

more or less probable.” United States v. Savinovich, 845 F.2d

834, 837 (9th Cir. 1988).

       Here, the liens tend to establish Mr. Higgins’ motive

and intent.    To be sure, this evidence may undermine his likely


                                      12
 Case: 3:18-cr-00186-TMR Doc #: 62 Filed: 01/21/21 Page: 14 of 14 PAGEID #: 394



claim that he did not purposefully misspend the insurance

company’s funds.     That fact, however, is not “unfair”

prejudice.   See Savinovich, 845 F.2d 834, 837.           Rather, this is

the very reason that this material is admissible.             As such,

even if not res gestae, evidence concerning the liens on the

Meeker Residence at the time of the insurance claim is

nevertheless admissible to establish motive and intent under

Rule 404(b).




                          CERTIFICATE OF SERVICE

     I hereby certify that a copy of the foregoing was served on
defendant's counsel this 21st day of January 2021 via the Court=s
ECF System.

                              s/Brent G. Tabacchi
                              BRENT G. TABACCHI
                              Assistant United States Attorney




                                      13
